Citation Nr: 1450709	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2006 and July 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In February 2009, the Board remanded the issue on appeal for due process compliance.  In July 2010, the Board remanded the Veteran's appeal to accord him the opportunity to testify before a Veterans Law Judge (VLJ) as requested.  He testified at a hearing conducted before the undersigned VLJ at the RO in October 2010.  A transcript of the hearing has been associated with the file.  

In July 2011, the Board remanded the case for further evidentiary development.  In an October 2013 rating decision, the RO granted a 10 percent rating based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324 (2014), effective November 1, 2005.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability was denied in a July 2014 supplemental statement of the case, and this issue was returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the October 2013 rating decision in which the RO granted a 10 percent rating based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324 (2014), effective November 1, 2005, the Veteran submitted a statement dated November 13, 2013 and stamped received on November 21, 2013, noting that he "disagree[d] with recent awarded rating for 10%.  [He] was awarded 70% Service Connected in 1999.  I feel I should have been awarded 70% Effective Nov 1 2005."  In a subsequent statement received on April 30, 2014, he indicated that he wanted to "withdraw the NOD submitted on 11/13/2013 and request that all appeals be decided."  On July 1, 2014, the RO received a statement from the Veteran indicating that he wanted to withdraw his removal of his notice of disagreement and continue the appeals process.  

Notably, the Veteran's July 2014 withdrawal of his earlier April 2014 withdrawal was received within the appeal period - i.e., it was received within one year from notice of the October 2013 rating decision.  Hence, his reinstatement of his notice of disagreement is valid.  See 38 C.F.R. § 20.204 (2014).  

Nevertheless, the Board observes that the award of a 10 percent rating pursuant to 38 C.F.R. § 3.324 is the maximum rating allowed under that regulation.  As such, an appeal of the matter would yield no benefit for the Veteran.  In reviewing the initial November 2013 statement (in light of the Veteran's statements at his October 2010 hearing before the undersigned), the Board has interpreted that statement as a claim for increased (compensable) ratings for his service-connected rhabdomyolosis of the shoulders, arms, calves, thighs, cervical spine, and lumbar spine - each of which has been rated noncompensable since November 1, 2005.  These issues have not been adjudicated by the RO and are not currently before the Board.  However, they are inextricably intertwined with the claim for a total disability rating based on individual unemployability due to service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on this issue must be deferred pending development and adjudication of the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate notice and assist letter for his claim for compensable ratings for rhabdomyolosis of the shoulders, arms, calves, thighs, cervical spine, and lumbar spine.  
2.  Obtain the names and addresses of all medical care providers who treated the Veteran for rhabdomyolosis since November 2005.  After securing the necessary release(s), the RO should obtain any outstanding records as well as current VA records.  Duplicate records should not be placed in the file.  

3.  Schedule the Veteran for a VA examination to ascertain the current activity and severity of the rhabdomyolosis of his shoulders, arms, calves, thighs, cervical spine, and lumbar spine.  The claims folder should be made available to the examiner for review before the examination.  All indicated diagnostic tests should be performed, and all relevant clinical findings should be included in the examination report.  

4.  After the development requested above has been completed to the extent possible, review the record and adjudicate the claim for entitlement to compensable ratings for rhabdomyolosis of the shoulders, arms, calves, thighs, cervical spine, and lumbar spine.  Notify the Veteran of his appellate rights.  These issues should only be returned to the Board if the Veteran perfects a timely appeal of any denial.  

5.  After the development requested above has been completed to the extent possible, and the Veteran has been afforded adequate time to review and express disagreement with the determination on his increased rating claims if he chooses, review the record and readjudicate the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

